PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
The Yokohama Rubber Co., LTD.
Application No. 16/489,683
Filed: 28 Aug 2019
For: Stud Pin and Studded Tire
Docket No. 3138-823.PCT.US
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed February 18, 2022.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a reply to the non-final Office action mailed April 28, 2021. This Office action set a shortened statutory period for reply of three months. The Office mailed a Notice of Abandonment on November 12, 2021.

Petitioner asserts that he did timely file a proper reply.  A review of the application file reveals an Amendment timely filed on July 26, 2021.

In view thereof, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 1749 for consideration of the Amendment filed July 26, 2021.
								
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor
Office of Petitions